UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: IRMA CARRILLO RAMIREZ
DEPUTY CLERK Marie Castafieda COURT REPORTER/TAPE NO: SONU
LAW CLERK: USPO/PTSO: S o
INTERPRETER: COURT TIME: 4 Wain -
AM. \\ VW | P.M. DATE: August 01, 2019
COMAG. NO. bist, CR. NO. 3:19-cr-00327-M USDJ Chief Judge Barbara M. G. Lynn

EUZIN Wh IN , AUSA
TOON Hains (PF)

CTDAN _NICHOSON (Ee) oc
COUNSEL FOR DEFENDANTS APPT - (A), Retd YR), FPD - (F)

UNITED STATES OF AMERICA

Vv.

 

Cn Lr (Or (OR 40? CO?

OMER KUZU (1)

 

MINITIAL APPEARANCE CIIDENTITY LIBOND HEARING LIPRELIMINARY HEARING
(1) DETENTION HEARING CICOUNSEL DETERMINATION HEARING MOREMOVAL HEARING CIEXTRADITION HEARING
[1] HEARING CONTINUED ON CASE NO. KIOTHER DISTRICT CMIDIVISION
IY DATE OF FEDERAL ARREST/CUSTODY: 08/01/2019 CISURRENDER
C1 RULE 5/32 APPEARED ON WRIT
[EFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES CIPROBATION/SUPERVISED RELEASE VIOLATOR
(DEFT FIRST APPEARANCE WITH COUNSEL. US. DISTRICE CONT
1) DEFT COMW (MATERIAL WITNESS) APPEARED [CO WiYARTINARHDLER EO
UszQuests APPOINTED COUNSEL. FILED
INANCIAL AFFIDAVIT EXECUTED.
RDER APPOINTING FEDERAL PUBLIC DEFENDER.
(C PRIVATE COUNSEL APPOINTED
(1 DEFT HAS RETAINED COUNSEL [

 

    
   
   

s

    
 

  

 

AUG - 1 2019

 

 

 

 

 

 

 

 

[1 ARRAIGNMENT SET CIDETENTION HEARING SET [| CLirK Us
US DISTRICT COURT
Ny. a
C1 PRELIMINARY HEARING SET CBOND HEARING-SEL_. Deputy Fr) eC
[ COUNSEL DETERMINATION HEARING SET “hy r

 

C] IDENTITY/REMOVAL HEARING SET
(BOND LISET CIREDUCED TO $ CICASH O SURETY (110% C1 PR LIUNS [13RD PTY DOMW
L] NO BOND SET AT THIS TIME, ___ DAY DETENTION ORDER TO BE ENTERED.
CL] OBDER OF TEMPORARY DETENTION/COMMITMENT PENDIN ARING ENTERED.

RDER OF DETENTION PENDING TRIAL ENTERED.
C] DEFT ADVISED OF CONDITIONS OF RELEASE.
weer EXECUTED CIDEFT LIMW RELEASED CISTATE AUTHORITIES ONS

 

  

FT LJMW REMANDED TO CUSTODY.
a T ORDERED REMOVED TO ORIGINATING DISTRICT.
WAIVER OF CIPRELIMINARY HEARING CIRULE 5/32 HEARING WOETENTION HEARING
[] COURT FINDS PROBABLE CAUSE DID LPC.
L] DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANT.

C1] GOVERNMENT TQ NOTIFY FOREIGN CONSULAR.
mfemarks: GOVT ORAL MonON TO Use THE COMPLIANT GENTE)
